Case 3:17-cr-00259-CRB Document 139-1 Filed 07/03/19 Page 1 of 22
Case 3:17-cr-00259-CRB Document 139-1 Filed 07/03/19 Page 2 of 22
Case 3:17-cr-00259-CRB Document 139-1 Filed 07/03/19 Page 3 of 22
Case 3:17-cr-00259-CRB Document 139-1 Filed 07/03/19 Page 4 of 22
Case 3:17-cr-00259-CRB Document 139-1 Filed 07/03/19 Page 5 of 22
Case 3:17-cr-00259-CRB Document 139-1 Filed 07/03/19 Page 6 of 22
Case 3:17-cr-00259-CRB Document 139-1 Filed 07/03/19 Page 7 of 22
Case 3:17-cr-00259-CRB Document 139-1 Filed 07/03/19 Page 8 of 22
        Case 3:17-cr-00259-CRB Document 139-1 Filed 07/03/19 Page 9 of 22




Honorable United States District Court Judge Charles Breyer,



My name is                and I am Ryan’s aunt. I have known Ryan since the day he was born. I changed
his diapers, read him stories, took him to movies, museums, and many other activities throughout the
entirety of his childhood. I helped teach him how to drive and, on many occasions, discussed life and the
nature of the world with him for hours on end. Other than my own son, I love Ryan more than any other
child in my life. Maybe because he was my first nephew, or because of my deep love for his mother, my
sister. Mostly though because I truly believe in the soul of my nephew lives a good and decent person.

I do know that Ryan used poor judgement with regards to his behavior and actions toward children in
his care. The thing I want to emphasize is that he knows this. Every single month that Ryan has been in
detention I have gone and visited him. There has never been a single time in any of those visits where he
hasn’t acknowledged the facts that led him to this situation and done anything but accept why he is in
jail.

My nephew can be exceptionally kind. My mother lives almost two hours away from me and has had to
have multiple joint replacement surgeries. The last two times she had surgeries before his incarceration
Ryan stayed with her to help care for her. He never acted like this was a burden or that he should be
compensated for his time. He did it purely out of love for my mother. The relief I felt knowing that he
was there when I could not be cannot be overstated. This is a child who cut my mother’s toenails
because she couldn’t reach them and changed the bandages over her incisions to ensure they stayed
clean. He got up in the middle of the night to change out the melted ice packs for fresh ones to help
keep the swelling down. How many teenagers are willing to do that for someone else?

This is not a child that should be locked up for the next twenty years. He has so much to offer the world
and will contribute to society greatly if given a second chance. I believe he was targeted at a very young
age by someone when he was lonely and vulnerable. Middle school age is a very impressionable time for
children and he was slowly but surely over the course of several years influenced and led down a path
that culminated in his arrest. If you put your hand in a pot of boiling water you will immediately pull it
out, but if you put your hand in a pot of warm water that is heating slowly, you don’t feel the pain or
sense the danger fast enough. By the time your brain knows to pull your hand out, severe damage has
already occurred. I will forever wish that I or someone else in his life and had known what was
happening to him and intervened, but we didn’t know.

All I can do know is pray for you to find the compassion to not leave Ryan in jail until all the potential in
him and his future is destroyed. An excessively long incarceration for someone barely starting their adult
life is basically a death sentence. He was barely learning how to navigate the world successfully on his
own when he was arrested and decades in jail will likely leave him broken and dysfunctional. There is no
justice in that. With a few years of therapy and rehabilitation, I truly believe Ryan will get to a place
where he never commits any criminal action of any kind again.

Sincerely,
Case 3:17-cr-00259-CRB Document 139-1 Filed 07/03/19 Page 10 of 22
      Case 3:17-cr-00259-CRB Document 139-1 Filed 07/03/19 Page 11 of 22



To the Honorable United States District Court Judge Charles Bryer;
Re: Letter of Reference for Ryan Spencer
Honorable Judge Bryer,
I am writing a letter to the court to support Ryan Spencer. I hope it will assist the Court in
seeing another view of him as a 21-year-old young man.
My name is                . I have worked as a
                             for 29 years. I have 5 children
                             I am Ryan’s Father.
Since his arrest and incarceration my relationship with Ryan has remained strong through daily
phone calls, weekly video visits and bi-weekly in person visits. I support him via book orders
and commissary. He even gives me great parenting advice for my 9-year-old daughter and
15-year-old son and helps my outlook on life through this entire process. (He strives to be a
brother in the lives of his siblings in letters, phone calls and video visits.)
Ryan is the young man I admired and am so proud of for his drive for success. We all knew he
would make a difference in the world. His numerous jobs and volunteer work showed me his
amazing work ethic. Since his arrest he has shown strength and perseverance to pay for his
crimes and still make something of himself in in this world even with the hardships he was, is
and will endure for the rest of his life. Of note he and his deceased father-in-law
             were primarily the father figure to         my now 15-year-old son. I am so grateful
for his efforts in helping with         . Also, he would always make an effort to visit me and his
grandma in             making the trip from         to my house and her house to just say hi and
visit.
His remorse for his crimes has been expressed to me numerous times in letters and at in person
visits. He sees the world differently than most and is able to look ahead to his future after
serving his time and how he can be a light to the world somehow in some way.
My life will change in the coming months living in                             . I will be able to
fly to wherever he is and see him in person on visit days. Letting him know with a hug I am here
for him to love and support him in any way possible.
Please consider showing leniency in sentencing Ryan from the words in this letter and those
submitted in this case.
Sincerely,
Case 3:17-cr-00259-CRB Document 139-1 Filed 07/03/19 Page 12 of 22
Case 3:17-cr-00259-CRB Document 139-1 Filed 07/03/19 Page 13 of 22
Case 3:17-cr-00259-CRB Document 139-1 Filed 07/03/19 Page 14 of 22
  Case 3:17-cr-00259-CRB Document 139-1 Filed 07/03/19 Page 15 of 22



Dear Honorable United States District Court Judge Charles Breyer:


My name is                   . I am 20 years old and am a student at       University.
I have known Ryan Spencer since my first day of sophomore year of high school at
       High. We had a class together and were seated next to each other. I became
friends with him and his friend group, but I only hung out with them a few times
outside of school. We continued to have classes together through high school, and
after we graduated we both attended                    . There, we took the same
history class and were in close contact up until I found out he had been convicted.
We had just been studying for finals and were excited for each other to find out how
we did, so it was a huge shock to me when he wasn’t at class the last week of school
and I had to finish the semester without him.

My relationship with Ryan now, since his incarceration, has been in correspondence
through letters. We will write as often as we can to each other and also do video
chats. He is a dear friend of mine.

I have always thought Ryan to be of good character. He is someone who is reliable
and very hard working with a lot of ambitions for his life. He constantly talks about
how he wants to continue his college career and get a degree of some sort. His
biggest regret in life would be not being able to finish college. He is someone who
loves to learn and is extremely intelligent in multiple subjects.

There was one time at school during Valentine’s Day where Ryan brought the entire
class little candies and cute notes to share, which I thought was super thoughtful
and kind. He has also supported me by attending concerts I have been in at my
church when I have sung during Christmastime. He has also been invited to my
house for dinner with my family, and my dad – who is a pastor – Ryan, and I have
had long, intellectual conversations together.

Throughout my time of knowing him, he always had a job (or two) and was working
as many hours as he could, which meant sometimes sacrificing social time with
friends. Especially while working at local elementary schools, volunteering at
science camps, and with children in general, he took his job very seriously and
always strove to be the best he could be. He was very well liked and well known in
that community because of how much effort he put in, and he took a lot of pride in
that reputation.

He talked about his family a lot too, such as the accomplishments of his brothers and
how much he adores his half sister. They are very important to him and I can see
how much it pains him to be away from them, especially when his stepdad passed
away and during holidays.

After he left, I saw the impact it made on his (and my) close friends from high
school. They were hurt and confused and had to deal with this hole in their friend
  Case 3:17-cr-00259-CRB Document 139-1 Filed 07/03/19 Page 16 of 22



group from his absence. Because of the separation now, none of them have really
reached out to stay in contact with Ryan as much as I have, which has been
challenging to navigate for all of us.

I do not believe that Ryan would re-offend. He has expressed so much how he wants
to pursue a college degree and start working again to make his contribution on
society. He has also mentioned to me interest in writing a book describing his
experience thus far. Because this offense has put his life on hold so much already, I
firmly believe he would not want to risk losing that freedom ever again.

I hope this letter will help in deciding on a fair sentence for Ryan Spencer.

Sincerely,
      Case 3:17-cr-00259-CRB Document 139-1 Filed 07/03/19 Page 17 of 22



Honorable Judge Breyer,

         I am writing to you a character reference on behalf of my younger brother, Ryan Michael
Spencer, who is being charged with possession of child pornography. I met Ryan when he was
ten years old. He, his two younger brothers, and his mother moved in with my father and I in
2008. As I have known Ryan for over a decade, and we have become a strong family through
the many events of life, I believe that I can provide accurate and honest reasons as to why Ryan
is deserving of an alternative sentencing.
         Firstly, Ryan has never given any signs of having a desire to harm or sexually advance
on children. If anything, he was a patient listener and advocate for all children that he
encountered. They would talk to him about problems they had at school or home and he would
listen and offer ways to remedy the situation, often encouraging them to vocalize their issues to
their parents and to use their words rather than physical violence. He showed true concern for
children who felt that they were not being heard, and was consistently an avid proponent of their
best interests. This dedication towards children shows that Ryan has a remarkable level of
compassion for those who need help in finding their voice and standing up for themselves.
         Secondly, Ryan was a well liked and respected individual of the community. He tutored
children and volunteered his summer hours as a camp-counselor, after school supervisor, and
cabin leader. Ryan had a genuine interest in the education of children and was studying early
childhood education in school because he felt that he could help the school system and improve
the lives of children. Ryan himself had a difficult time growing up, which was increased when he
moved to           , California. I believe that the reason Ryan became so devoted to helping
children was because that he himself wanted someone that could understand him and
encourage him to stand up for himself. I think he wanted to be someone that children felt could
help them, as he needed someone when he was young to help him, but did not have. He
aspired to be a saviour of sorts for children.
         Lastly, Ryan himself was a victimized child by Peterson. A young, impressionable mind
was abused and horrifically manipulated by someone older than himself. I believe that when a
child, especially at such a stressful age of thirteen and dealing with the throngs of puberty, is
told to do something, that there is a fear of disobeying anyone older than yourself because that
is what children have been conditioned to do their whole lives. While I see the severity of the
situation, I find it unreasonable to disregard that this fact be overlooked because Ryan was
taken advantage of at such an integral part of his development.
         Because of the reasons stated above, I do not believe that the maximum sentencing at a
federal prison will be beneficial to Ryan. I advocate that Ryan be moved to a rehabilitation
facility of some sort for people who have been abused when they were children. Additionally, I
think that therapy and counselling would be a highly effective alternative to both remedy the
psychological damage inflicted upon Ryan, and still keep him monitored until he is deemed fit to
return to society, where he will be embraced and cared for by a loving, supportive family.

Regards,
                 , sister
Case 3:17-cr-00259-CRB Document 139-1 Filed 07/03/19 Page 18 of 22
Case 3:17-cr-00259-CRB Document 139-1 Filed 07/03/19 Page 19 of 22
      Case 3:17-cr-00259-CRB Document 139-1 Filed 07/03/19 Page 20 of 22



To:   The Honorable United States District Court Judge Charles Breyer
Date: February 2019
Re:   Ryan Spencer, Character Letter




My name is                  and I am the godmother of Ryan Spencer. I have known Ryan’s
mother since the 7th grade. I have known Ryan since his birth. Ryan is a kid I have always
admired. He is kind, caring, thoughtful and has always been a good hearted person. I was
devastated to learn of his arrest 2 years ago. I was actually SHOCKED. Ryan has spent his
lifetime around his siblings, my children and has NEVER had any incident of ​inappropriate
behavior toward children​. While I understand that he was involved with an older man to
transport inappropriate photos of minors, I still can not see Ryan doing this with intention of
harming kids/children. I have come to find out through his mother and Ryan, that Ryan was
unfortunately a victim at a young age (which we all did not know about). Ryan’s family is a family
that many of us admire. They are good people. Ryan is a good person that I believe got caught
up with the wrong people. I am sure he needs a HIGH level of intervention to figure out why he
       Case 3:17-cr-00259-CRB Document 139-1 Filed 07/03/19 Page 21 of 22



would have gotten involved with this bad situation, but the reality is​ I know this boy--now man​.
He is the kid I wanted my kids to look up to and be​. ​He is the kind of kid that many adults
like. He listens and is thoughtful.​ I believe DEEP in my heart that he should not go to prison
for decads. He CAN be rehabilitated. His mother and father have always provided and tried to
do the best for him. It is VERY unfortunate that he, as a teenage boy, was influenced by media,
and got connected on-line with the wrong people. He must take responsibility for his actions, but
does he have to pay for this for his entire life? I ask you Honorable Judge, Charles Breyer,
please look at all the evidence. If you find he in fact harmed young children then he should pay
for his action, but if you see any kind of chance that he may have just been connected to the
wrong people and the wrong time please consider giving him a chance to rehabilitate. I feel so
confidently in his ability to do well in this world after these circumstances that I would in fact feel
fine with him being around my kids. He is a good person. He should not have to be in jail most
of his adult life and NOT have the chance to rehabilitate himself. Thank you for your time and
consideration. If he is to serve, I know Ryan will never stop learning and being remorseful for
getting himself into this situation. He loves his family so much, I am sure that is what he feels
the worst about is causing grief to his mother and family. We are all just sick about this situation,
and we hope you will understand that this is a boy that got connected with the wrong people and
is now paying the price. I know if you reconsider his sentence, he will do good by his family and
the world. His family will make sure he gets the help and care he needs and deserves.

   ●   He was the ring bearer in my wedding.
   ●   Since the age of 3 and up Ryan would visit my home and connect with my kids.
   ●   He was an awesome big brother to his two brothers and ½ sister. We would spend time
       together at our home, cabin in Tahoe and their home in Santa Cruz. Our families know
       each other, well.
   ●   He volunteered at camps during the summer and breaks, and I heard often about the
       programs. I even met his bosses and friends. They were all nice and thought very highly
       of Ryan.
   ●   Ryan had a hard time when his parents divorced, but he was very strong for his siblings.
   ●   Ryan loved his step dad and they got along very well.
   ●   Ryan always knew family was important. I OFTEN went to his home and he was in
       charge of cooking, cleaning and shopping. I wanted my son to be like Ryan when he
       grew up. Ryan was always good to his mother, grandmother and family/friends. We all
       looked up to Ryan.
   ●   When Ryan was in high school in Santa Cruz he would drive over the hill and would stop
       by my house in San Jose. He would always visit and was kind to my kids. There was
       NEVER an incident where I did not feel comfortable with him around my children.
   ●   Ryan shared with us his feelings. He was not closed, and would be kind to strangers and
       other adults. He was always someone that cared for others--genuinely. But apparently
       he was struggling internally with things that may have happened to him as a child and
       then acted in a way that was not appropriate. He was broken, and we were not aware, or
       we in fact would have done something.
Case 3:17-cr-00259-CRB Document 139-1 Filed 07/03/19 Page 22 of 22
